Notice of Pre-AIA  or AIA  Status
Claims 1-3, 6-9, 12-15 and 18 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
3.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 

Response to Amendment
4.       The amendment filed on May 24, 2022 has been entered and considered by the examiner. By the amendment, claims 1-2, 4, 6-8, 10, 12-14 and 18 are amended. Claims 4, 10 and 16 are cancelled. In light of the amendment made, the 101 rejection is withdrawn for claim 1-2, 4-6 and 12. The pior rejection is modified. 



Response to prior art Arguments
Applicant's arguments filed 05/24/2022 have been fully considered. Applicants' arguments regarding the amended limitations are addressed in the rejection below. New art is added. See office action.  

Claim Rejections - 35 USC §101

6.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.      Claim 13-15 and 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites “A computer program product, …comprising computer readable instructions…” which is directed to a computer program or software per se, which is a non-statutory subject matter. In other words, it is directed to a computer program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. Additionally, the "computer readable instructions stored on a non-transitory computer-readable medium" as claimed and described in specification also does not exclude it being software.

Examiner suggests amending the claim to explicitly state that computer program product comprises a non-transitory computer-readable medium storing computer-readable instructions.


Claim Rejections - 35 USC § 103
8.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.         Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wanke et al. (PUB NO: US 20190099653 A1), hereinafter Wanke, in view of Yuen et al. ("An online-updating algorithm on probabilistic matrix factorization with active learning for task recommendation in crowdsourcing systems." Big Data Analytics 1.1 (2016): 1-29) and further in view of Gurini et al. ("Temporal people-to-people recommendation on social networks with sentiment-based matrix factorization." Future Generation Computer Systems 78 (2018): 430-439) and still further in view of Nagar et al. ("Making business predictions by combining human and machine intelligence in prediction markets." Association for Information Systems, 2011.)

Regarding claim 1, 7 and 13
Wanke teaches a machine learning system for structuring rationales for collaborative forecasting between users of a crowdsourcing platform, (see para 141-the system may include an artificial intelligence (A/I) module that may include a learning or training platform that is configured for learning the voice and words or phrases of a user, and may further include an inference engine that is configured for predicting the meaning behind the words and/or phrases employed by users, especially with respect to their use of the system to engage in, e.g., evaluate and/or score, an event. see para 189- an interactive, crowd-source communication platform for judging an activity by one or more participants of an event having the activity may be provided. The platform may include a plurality of client application programs that are distributed to a corresponding plurality of mobile devices having an interactive electronic display)

the system comprising: one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, (see para 009-implementations of various aspects of the disclosure may include, but are not limited to: apparatuses, systems, and methods of their use including one or more features as described in detail herein, as well as articles that comprise a tangibly embodied machine-readable medium operable to cause one or more machines (e.g., computers, etc.) to result in operations described herein. Similarly, computer systems are also described that may include one or more processors and/or one or more memories coupled to the one or more processors. the one or more processors perform operations of: 

receiving, by the one or more processors, a set of raw data from the crowdsourcing platform, the set of raw data comprising user data,(See Fig 1C PARA 112- Once logged on, the user screen of the user interface may allow the user to enter and may subsequently display their identifying information into the system, such as via the application. Such identifying information may include the name and residency of the user among various other preferences, likes, and/or dislikes. 
user forecast data, (see para 189-190-crowd-source communication platform for judging an activity by one or more participants of an event having the activity may be provided. The user judgment may include a time stamp as well as judging data representing the qualitative and/or quantitative judgment of the activity by the user, which may be according to a predetermined judgment criteria, such as a criteria configured in the corresponding client application program.)
and individual forecasting problem (IFP) data;(See para 168-perform a statistical analysis on the evaluations and/or scores entered by various users, such as in the case of determining and/or predicting bias.)

transforming the set of raw data into a dyadic structure by computing an accuracy of each forecast of a user; This data may be collected by the system and may be fed into the A/I module, e.g., a machine learning and/or image processing platform, and may then be used as data points to form and/or structure a searchable database and/or image graph of the system. SEE PARA 283-284- when building a data structure between data elements or nodes, known facts, as well as their known properties, are first employed by the machine learning platform (ML) to determine known outcomes, during which process the ML platform, e.g., learning or deep-learning engine, thereby learns the patterns of behavior between the nodes and their relationships to one another, such as in a training process. Hence, first data is collected, from a variety of sources, as disclosed herein, and structured, such as in a relational, hierarchical, and/or graph based database, or the like, such as where each subject and object are relatable through properties, such as predicates. Then the system may be trained to search the database, e.g., based on the nodes and/or their relationships, and to make a prediction to receive a result, where the answer to the query is previously known, and the result obtained is compared to the actual result. Where the actual answer is the same as the predicted answer the relationships between the various nodes implemented in determining the result may then be strengthened. This training may take place over a wide range of sample sets, until an acceptable accuracy level has been achieved. )

wherein each user rationale comprises text input to the crowdsourcing platform comprising an initial forecast of an event and an explanation of the user’s reasoning behind the initial forecast of the event;(see para 19-the communications platform may be configured for allowing participation in, e.g., judging and/or scoring, an activity, such as an athletic activity, competition, performance, or the like, by one or more participants of an event, such as an observer, a scorer, a competitor, or any other person in the crowd having access to the technology. In such an instance, the platform may include one or more, e.g., a plurality, of client application programs, e.g., running on a mobile device, and a server system through which the client applications of the mobile devices may communicate with one another and/or the system. See para 174- the user may give the system access to one or more of their social media platforms that they use such as for maintaining social contact and connectivity their social base. An additional feature of the system is a screen that will allow the user to predict or otherwise select a winner of the round or entire event, and/or may allow the user to predict the score or the reasoning behind what the event outcome will be. See para 290-291-the dashboard may present the running-time scores being received by the other various users of the system so as to allow each user of the system to see how well each competitor is doing and/or how their scoring compares with a group of other users of the system. The dashboard may also provide a platform through which users may message other users of the system, such as through substantially instant messaging, SMS, text messaging, i-messaging, sending of sounds, photos, videos, and/or may allow for the user to instantly send messages, texts, sounds, videos, etc. to one or more, e.g., all of their social media platforms, such as for posting thereby. Likewise, the dashboard may allow users to interact with or otherwise respond to the messaging of others using the system, such as through likes or dislikes, up or down voting, or otherwise replying to messages posted across the system.)

sharing, via the one or more processors, the user rationales of only the top performing users with other users of the crowdsourcing platform; (See para 147- For instance, the evaluations and/or scores may be weighted and/or ranked according to several factors that may reveal the meaning and/or reasoning behind the evaluations and scores, which may include an analysis as to the presence of bias in the evaluations and/or scoring, such as where a higher level of bias will introduce a lower weight and/or rank to the entered evaluation or score, and a lower level of bias will introduce a higher weight to the evaluation or score. See para 319- FIG. 10J shows a user interface in which the user has shared scores of a particular competitor using social media, such as on INSTAGRAM®. In the user interface shown in FIG. 10J, a user has shared an INSTAGRAM® post of the scores of a competitor scored by the user. )


receiving, from the crowdsourcing platform, revised forecasts from users that revised their initial forecasts in response to the shared user rationales;(see para 179-The system allows the crowd attending the event to be engaged in the scoring, and enables alignment of individual user scores to crowd scores and judge scores. Further, as described herein, the entered scores may be corrected for bias, such as based on the manner by which the scores are entered, e.g., are they consistently higher or lower than the crowd and/or judges, such as with respect to given performers or competitors; based on the identity of the user and/or device, e.g., have scores from the same person or device been entered more than once; based on the timing of score entry, e.g., have the scores been entered to long before or too long after a given timing window for entering scores, such as too long before or after an event has begun; and/or based on the geographical location of the user or client device, such as determined by the client device GPS or cellular triangulation, and the like. Additional methods for determining bias may also be employed by the system so as to correct for potential bias by the various evaluators, scorers, and/or commenters of the system. For instance, as described in greater detail herein below, the system's A/I module may be configured for evaluating the scores, location, and the timing of their entry for bias, and may correct or discard the scores accordingly.)


Examiner note: Corrected score helps in predicting the bias in the event.


Wanke does not teach 
training a Probabilistic Matrix Factorization for Rationalized Forecasts (PMF- RF) model on the transformed data;
using the PMF-RF model, learning profiles for each user and IFP that explain the accuracy of each forecast of the user;
using the PMF-RF model, performing topic modeling of user rationales,
selecting, using the PMF-RF model, topics that vary in agreement with a consensus opinion on the forecasting question;
aligning the selected topics in the discussion with one of two sides of a debate;
determining, using the PMF-RF model, a relationship between the plurality of variables;
generating, via the one or more processors, a prediction of each user’s performance in making the initial forecast using the relationship between the plurality of variables;
based on the generated predictions, selecting, using the PMF-RF model, top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate;
combining, via the one or more processors, the revised forecasts; and outputting, via the one or more processors, a single forecast of the event based on a combination of the initial forecasts and the revised forecasts that is more accurate than the initial forecasts;


In the related field of invention, Yuen teaches training a Probabilistic Matrix Factorization for Rationalized Forecasts (PMF- RF) model on the transformed data, (See page 2-3-Probabilistic Matrix Factorization (PMF) is the state-of-the-art approach for recommendation systems. A factorization model has to be trained and learned before the model can be applied for prediction. In real world applications, the performance of a factorization model is highly affected by how the model is updated, and thus dynamic updating a model is very important. When updating a worker’s profile, the profile will not change much if the worker having large profile; while the profile will have great change if the worker having small profile. Probabilistic matrix factorization (PMF) model can scale linearly with the number of observations, and performs very well on large, sparse, and imbalanced datasets.)

using the PMF-RF model, learning profiles for each user and IFP that explain the accuracy of each forecast of the user; (see abstract-Active learning is a learning approach to improve the prediction accuracy with a low cost. By performing active learning in a task recommendation model, it can guarantee the accuracy of recommendations with a very low cost, but it still needs to consider the minimization of the user waiting time. The tasks recommended to the new workers have to carefully selected, because new workers are not willing to work on a lot of tasks before having their preferred tasks recommended. See section-Recommendation system-Broadly speaking, recommendation systems are based on either content filtering approach or collaborative filtering approach. The content filtering approach creates a profile for each user or product, for example, a movie, to characterize its nature. The profiles of users and products allow programs to associate users with matching products. The advantage is that it can address the system’s new products and users. However, the profile information might not be available or easy to collect. On the other hand, the collaborative filtering approach relies only on past user behavior. However, collaborative filtering cannot address the system’s new products and users, which is the cold-start problem. To address the cold-start problem, latent factor models are an alternative approach that can approximate the ratings by characterizing both users and items on a number of factors inferred from the ratings patterns. “Some of the most successful realizations of latent factor models are based on matrix factorization.” Recently, several probabilistic matrix factorization methods have been proposed for collaborative filtering approach in recommendation systems. These methods focus on using low-rank approximations to model the user-item rating matrix for making further predictions.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Wanke to include training a Probabilistic Matrix Factorization for Rationalized Forecasts (PMF- RF) model on the transformed data and using the PMF-RF model, learning profiles for each user and IFP that explain the accuracy of each forecast of the user as taught by Yuen in the system of Wanke in order to effectively predict the missing values in the worker-task performance matrix so as to select the most informative task for the best worker to query from to achieve high accuracy with as few instances as possible.  (See page 8 Yuen)


The combination of Wanke and Yuen does not teach 
using the PMF-RF model, performing topic modeling of user rationales,
selecting, using the PMF-RF model, topics that vary in agreement with a consensus opinion on the forecasting question;
aligning the selected topics in the discussion with one of two sides of a debate;
determining, using the PMF-RF model, a relationship between the plurality of variables;
generating, via the one or more processors, a prediction of each user’s performance in making the initial forecast using the relationship between the plurality of variables;
based on the generated predictions, selecting, using the PMF-RF model, top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate;
combining, via the one or more processors, the revised forecasts; and outputting, via the one or more processors, a single forecast of the event based on a combination of the initial forecasts and the revised forecasts that is more accurate than the initial forecasts;


In the related field of invention, Gurini teaches using the PMF-RF model, performing topic modeling of user rationales, (see section Introduction page 431-To handle large-scale social networks, we model this recommendation task using matrix factorization techniques in four steps: (i) build a three-dimensional matrix in which each dimension is represented by a SVO user feature; (ii) learn a latent embedding space from the user-attitudes matrix; (iii) compute the user–user similarity by taking into account the three matrix dimensions; and (iv) recommend to a target user a list of relevant people to follow. The scientific contributions coming from this paper are: (i) an algorithm for people-to-people recommendation on microblogging platforms that takes advantage of features that represent the users’ attitudes on specific topics)


based on the topic modeling, discovering topics discussed between users of the crowdsourcing platform for a given forecasting question related to the event; (see section Introduction page 430-431-In this paper, we propose a novel people-to-people recommender system that takes into account the users’ attitudes towards discussed topics. The proposed recommender enables us to leverage users’ attitudes such as sentiment, volume, and objectivity extracted from the semantics of tweets, define a sentiment–volume–objectivity (SVO) function, and exploit such knowledge to suggest relevant people to follow. The rationale behind this work is that people might have similar interests, but different opinions or feelings about them. Therefore, considering the contribution of users’ attitudes may yield benefits to people recommendation. For example, two users involved in the discussion about supporting Hillary Clinton for US President are likely to be friends. However, the two users may exhibit the same (both support or oppose Hillary Clinton) or contradictory sentiments (one supports and the other opposes). Therefore, we suppose that the two users are more likely to follow each other in the former case than in the latter.)

selecting, using the PMF-RF model, topics that vary in agreement with a consensus opinion on the forecasting question; ((see section Introduction page 430-431-For example, two users involved in the discussion about supporting Hillary Clinton for US President are likely to be friends. However, the two users may exhibit the same (both support or oppose Hillary Clinton) or contradictory sentiments (one supports and the other opposes)

producing, using the PMF-RF model, a forecasting rationale model of user rationales, wherein the forecasting rationale model is produced from a combination of a plurality of variables related to users of the crowdsourcing platform and the selected topics’ rationale; (see section Introduction page 430-n this paper, we propose a novel people-to-people recommender system that takes into account the users’ attitudes towards discussed topics. See page 336 In terms of accuracy, the outcomes show the substantial benefits obtained with the proposed approaches and confirm our initial hypothesis about the potential combination of sentiment, volume and objectivity to better identify real relationships between users.)

aligning the selected topics in the discussion with one of two sides of a debate; (see section Introduction page 431-For example, two users involved in the discussion about supporting Hillary Clinton for US President are likely to be friends. However, the two users may exhibit the contradictory sentiments (one supports and the other opposes)

determining, using the PMF-RF model, a relationship between the plurality of variables; (see section page 436-our initial hypothesis about the potential combination of sentiment, volume and objectivity to better identify real relationships between users.)

generating, via the one or more processors, a prediction of each user’s performance in making the initial forecast using the relationship between the plurality of variables; (See SECTION 4.1.1 Accuracy and page 435-Precision is the most used accuracy measure and gives a general idea of the overall performance of the recommendation. Since it is known that users focus their attention on the top ranked items of a list, we employed the Success at Rank K (S@K) measure that is commonly used for evaluating ranked lists of recommendations. It expresses the mean probability that a relevant user is located in the first  positions of the suggested users set, and is obtained as follows:

    PNG
    media_image1.png
    77
    924
    media_image1.png
    Greyscale
where  is one whether  is a relevant user for the target user , zero otherwise.

based on the generated predictions, selecting, using the PMF-RF model, top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate; (see section 3 PAGE 431-434-When the system returns a ranked list of people to follow, the target user ’s latent factors are compared with the ones obtained from all users that have debated similar topics. This latter candidate set  is built-up from  as follows:

    PNG
    media_image2.png
    82
    890
    media_image2.png
    Greyscale
so that the overlap between  and a candidate  is extended to the set of macro-categories assigned to each user. Details on the implementation of the  function that assigns a rank to each candidate user can be found. Matrix Factorization (MF) techniques are employed for learning the latent characteristics of users and concepts, and defining an approximation of the  function (see Eq. (1)) by modeling the ranking with inner products in that latent space. the candidate set of users  consists of the users  that have discussed topics similar to those discussed by the target user . Since the categorization may assign more than one macro-category in  for each pair of users , multiple  values have to be combined. As a result, we select the highest ranking among the considered macro-categories as follows:

    PNG
    media_image3.png
    92
    917
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Wanke to include using the PMF-RF model, performing topic modeling of user rationales, selecting, using the PMF-RF model, topics that vary in agreement with a consensus opinion on the forecasting question; aligning the selected topics in the discussion with one of two sides of a debate; determining, using the PMF-RF model, a relationship between the plurality of variables; generating, via the one or more processors, a prediction of each user’s performance in making the initial forecast using the relationship between the plurality of variables; based on the generated predictions, selecting, using the PMF-RF model, top performing users and their user rationales, wherein one or more top performing users and their user rationales are selected for each of the two sides of the debate as taught by Gurini in the system of Wanke and Yuen in order to propose a novel people-to-people recommender system that takes into account the users’ attitudes towards discussed topics. The proposed recommender enables us to leverage users’ attitudes such as sentiment, volume, and objectivity extracted from the semantics of tweets, define a sentiment–volume–objectivity (SVO) function, and exploit such knowledge to suggest relevant people to follow. The rationale behind this work is that people might have similar interests, but different opinions or feelings about them. Therefore, considering the contribution of users’ attitudes may yield benefits to people recommendation.  (See page 430, Gurini)



The combination of Wanke, Yuen and Gurini does not teach 
combining, via the one or more processors, the revised forecasts; and outputting, via the one or more processors, a single forecast of the event based on a combination of the initial forecasts and the revised forecasts that is more accurate than the initial forecasts;

In the related field of invention, Nagar teaches combining, via the one or more processors, the revised forecasts; and outputting, via the one or more processors, a single forecast of the event based on a combination of the initial forecasts and the revised forecasts that is more accurate than the initial forecasts. (see page 12 and section discussion and see table 3-We used prediction markets to combine predictions from multiple forecasters, under three conditions: markets of human forecasters, markets of artificial-neural-net agents, and markets where both humans and agents traded together. We used several different measures and criteria to assess and compare the quality of the predictions, including accuracy (measured using 3 common scoring rules), Sharpe ratios, calibration, discrimination and receiver-operating characteristic plots. The combination of humans and agents proved to be more accurate than either humans or agents according to 2 scoring rules (MSE and LSR))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Wanke to include combining, via the one or more processors, the revised forecasts; and outputting, via the one or more processors, a single forecast of the event based on a combination of the initial forecasts and the revised forecasts that is more accurate than the initial forecasts as taught by Nagar in the system of Wanke, Yuen and Gurini in order to make predictions that are often more accurate than those by human experts. We used prediction markets to combine predictions from groups of people and artificial intelligence agents.  We found that the combined predictions were both more accurate and more robust than those made by groups of only people or only machines. (See Abstract, Nagar)



Regarding claim 2, 8 and 14
Wanke does not teach wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of IFPS and data related to the topics in the discussion of the users' rationales.
In the related field of invention, Gurini further teaches wherein the plurality of variables comprises data related to users forecasting abilities, data related to difficulty of IFPS and data related to the topics in the discussion of the users' rationales. (see section 3.2 and page 432-Sentiment represents a feeling or opinion about a concept expressed by the user. The second attribute is volume and indicates how frequently the user discusses a concept. The final contribution is objectivity, which expresses how many posts about a concept do not contain any positive or negative attitude. See page 435-436-table 1-2- datasets- In terms of accuracy, the outcomes show the substantial benefits obtained with the proposed approaches and confirm our initial hypothesis about the potential combination of sentiment, volume and objectivity to better identify real relationships between users)

    PNG
    media_image4.png
    126
    777
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    190
    375
    media_image5.png
    Greyscale


Regarding claim 3, 9 and 15
Wanke further teaches wherein the one or more processors further perform an operation of predicting how each user will perform on each IFP. (see para 165-In some implementations, the user-provided data may be weighted based on individual users or groups of users, or characteristics thereof, or accounts associated therewith, or characteristics thereof. For example, if input from a particular user has been more accurate than average (e.g., if the user has predicted an actual future occurrence more closely, or predicted the future occurrence with a tolerance more frequently, than an average across multiple users), the input from that user may be weighted to have a greater impact on the final forecast. Similarly, if a user has been less accurate than average, the input from that user may be weighted to deemphasize the input. See para 201-204- for IFP forecasting)


11.      Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wanke et al. (PUB NO: US 20190099653 A1), hereinafter Wanke, in view of Yuen et al. ("An online-updating algorithm on probabilistic matrix factorization with active learning for task recommendation in crowdsourcing systems." Big Data Analytics 1.1 (2016): 1-29) and further in view of Gurini et al. ("Temporal people-to-people recommendation on social networks with sentiment-based matrix factorization." Future Generation Computer Systems 78 (2018): 430-439) and still further in view of Nagar et al. ("Making business predictions by combining human and machine intelligence in prediction markets." Association for Information Systems, 2011.) and further in view of Hong et al. ("Latent space regularization for recommender systems." Information Sciences 360 (2016): 202-216.)

Regarding claim 6, 12 and 18
The combination of Wanke, Yuen, Gurini and Nagar does not teach wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables.

In the related field of invention, Hong teaches wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables. (see section 3.5. CTR-LSR and see fig 3 - Our proposed CTR with LSR (CTR-LSR) is a generalized hierarchical Bayesian model that combines traditional CF with topic modeling and further utilizes latent space constraint to optimize latent space. Its graphical model is shown in Fig. 3. Each item vj has topic proportions θj and each word w is drawn from Mult(β). CTR-LSR is similar to CTR in terms of parameter learning and prediction. This property also exists in other situations and makes LSR easy to apply. In contrast to PMF-LSR, CTR-LSR considers text review. Computing the full posterior of ui, vj, and θj is intractable. We use an EM-style algorithm to learn the maximum a posteriori (MAP) estimates.) 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computerized event-forecasting system as disclosed by Wanke to include teaches wherein the forecasting rationale model is formulated as a probabilistic matrix factorization graphical model with Bayesian priors defining the relationship between the plurality of variables as taught by Hong in the system of Wanke, Yuen Nagar and Gurini in order to explore relationships between users and items, which model the real-world recommendation process more directly. The present paper introduce latent space regularization (LSR) and provide a general method to improve recommender systems (RSs) by incorporating LSR. We take the assumption that users prefer items that cover one or several topics that they are interested in, instead of all the topics, which reflects real-world situations. For instance, a user may focus on the humorous part of an item when he or she is at leisure time, regardless of the relevance of the item to his research topics. LSR operates from this assumption to account for both the user and item sides simultaneously. (See Abstract, Hong)


Conclusion


12.           Claims 1-3, 6-9, 12-15 and 18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190066133 A1 COTTON 
Discussing the computer-implemented system and method for providing data science as a service (DSaaS) using a real time data prediction contest. Participants in the real time data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest.
US 9461876 B2 Van Dusen et al.
Discussing the method for concept-based management of categorizations or classifications to organize a commonplace, enhancing the navigability of very large information bases by providing in-depth sub-categorization of terminology bases, providing users with incentives to be creative, protecting crowd sourced contributions, managing searches for what is known either within, or in some accessible location outside of it, and establishing communities associated especially with the concepts, or its narrow categories, and particularly in Intellectual Property..
US 20170061341 A1 Haas et al.
Discussing a method for leveraging the infrastructure and worker pools of existing crowd sourcing platforms, the disclosed invention automates macrotask scheduling, evaluation, and pay scales.
13.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147